Citation Nr: 1026234	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-17 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a left hip disorder, 
including as secondary to a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to May 
1968.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

As support for his claim for service connection for a left hip 
disorder, the Veteran testified at a hearing at the RO in May 
2007 before the undersigned Veterans Law Judge of the Board - 
also commonly referred to as a Travel Board hearing.  Also during 
that hearing, he testified concerning an additional claim for an 
initial rating higher than 20 percent for his already service-
connected low back disability.

The Board subsequently, in April 2009, issued a decision granting 
a higher 40 percent rating for the low back disability 
retroactively effective as of October 24, 2007 (though also 
denying an initial rating higher than 20 percent for this 
disability prior to that date).  The Board remanded the Veteran's 
remaining claim for service connection for a left hip disorder, 
including as secondary to the already service-connected low back 
disability, for a medical nexus opinion.

The Appeals Management Center (AMC), which conducted this 
additional remand development in lieu of the RO, obtained this 
requested medical nexus opinion in July 2009.  And after 
considering it, the AMC issued a supplemental statement of the 
case (SSOC) in October 2009 continuing to deny this remaining 
claim and returned the file to the Board for further appellate 
consideration.  


FINDING OF FACT

The Veteran's left hip disorder is unrelated to his military 
service, including to his already service-connected low back 
disability from a parachute landing injury.



CONCLUSION OF LAW

The Veteran's left hip disorder was not incurred in or aggravated 
by service, may not be presumed to have been incurred in service, 
and is not proximately due to, the result of, or chronically 
aggravated by his service-connected low back disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant statutes, VA regulations, and case law, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist a claimant in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain; and (3) that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  This notice must include information that a 
downstream disability rating and an effective date for the award 
of benefits will be assigned if service connection is granted.  
Id. at 486.  

The Veteran was provided VCAA notice in response to his claim in 
a letter dated in July 2003.  The letter indicated the type of 
information and evidence needed to substantiate a claim for 
service connection on both a direct and secondary basis, 
and explained the division of responsibility between him and VA 
in obtaining this supporting evidence, including lay evidence and 
private and VA medical treatment records.  It further deserves 
mentioning that this letter was issued prior to the initial 
adjudication of his claim by the RO in August 2003, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

This initial notice letter, however, did not discuss the 
downstream disability rating and effective date elements of the 
claim.  See Dingess, supra.  But the RO has since provided this 
additional notice in a more recent letter dated in May 2006.  
And since issuing that additional letter, the AMC has 
readjudicated the claim in the October 2009 SSOC, including 
considering any additional evidence submitted or otherwise 
obtained in response to that additional notice letter.  This is 
important to point out because the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that a 
SSOC can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SSOC.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



Moreover, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. 
S. Supreme Court clarified that the Veteran, as the pleading 
party, not VA, has the evidentiary burden of showing why a VCAA 
notice error in timing or content is unduly prejudicial - 
meaning outcome determinative.  And the Veteran has not made any 
such pleading in this particular instance.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO and AMC obtained all relevant medical 
and other records that he and his representative identified, 
which include VA outpatient treatment records.  In addition, on 
remand, he was provided another VA examination in July 2009 for a 
medical nexus opinion concerning whether his left hip disorder is 
attributable to his military service, either directly or 
secondarily to his already service-connected low back disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board is thus satisfied 
there was substantial compliance with its April 2009 remand 
directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 
2008); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146- 47 (1999).  Accordingly, no further 
development of the claim is necessary to meet the requirements of 
the VCAA.

II.  Entitlement to Service Connection for a Left Hip 
Disorder, Including as Secondary to the Service-
Connected Low Back Disability

The Veteran has presented two theories in support for his claim 
for service connection for a left hip disorder.  First, he claims 
that it is directly due to a parachute landing injury in 1966 
while on active duty in the military.  Second, he claims that it 
was alternatively caused or aggravated by his already service-
connected low back disability that, itself, is the result of that 
parachute landing injury.  But for the reasons and bases set 
forth below, the Board finds that the preponderance of the 
evidence is against his claim - irrespective of the alleged 
theory of entitlement (direct, presumptive or secondary).  See 
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires:  (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as arthritis may be 
presumed to have been incurred in service if manifested to a 
compensable degree (at least 10 percent) within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

Also, disability that is proximately due to or results from 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition and 
secondarily service connected.  38 C.F.R. § 3.310(a).  As well, 
when aggravation of a Veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, he shall be compensated for the degree of disability 
(but only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus or relationship between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the record shows the Veteran has received a 
diagnosis of mild osteoarthritis (OA) of his left hip.  He 
therefore has established he has a left hip disorder, in turn 
satisfying the first requirement of Hickson that he have proof of 
current disability.

But there also needs to be competent and credible (i.e., 
probative) evidence etiologically linking this current left hip 
disability to his military service, either directly, 
presumptively, or secondarily to his already service-connected 
low back disability.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").

The Veteran's service treatment records (STRs) show he was seen 
for lumbosacral pain related to a parachute jump in December 
1966.  However, X-rays taken in January 1967 revealed no 
abnormalities of his spine.  Indeed, none of these records makes 
any reference to left hip problems, either by way of subjective 
complaint or objective clinical finding.  This includes a 
physical examination performed just prior to his separation from 
active duty in May 1968.  Thus, his STRs provide evidence against 
his claim for service connection for a left hip disorder on a 
direct-incurrence basis.  See Struck v. Brown, 9 Vet. App. at 
147.

Indeed, the record shows the Veteran first reported left hip pain 
many years after his military service had ended.  An April 2003 
VA treatment record notes his 3-month history of left hip pain 
with radiation to his left thigh.  Radiographs revealed a benign 
subchondral cyst in the femoral neck of the left hip joint.  He 
eventually, as mentioned, received a diagnosis of mild 
osteoarthritis of this hip when most recently reexamined by VA on 
remand in July 2009.  Thus, the fact that he did not report 
experiencing any left hip pain until approximately 35 years after 
his military service had ended provides other probative evidence 
against his claim, not only under the theory of direct incurrence 
of any resultant disability in service but also because he did 
not have osteoarthritis to the required compensable degree of at 
least 10-percent disabling within one year of his discharge to 
otherwise warrant presuming it was incurred in service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).  


Furthermore, none of these reports attributes his left hip 
disorder directly to his military service or secondarily to his 
service-connected low back disability.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Indeed, primarily as a consequence, the issue of this potential 
link to service or to the service-connected low back disability 
was addressed in the July 2009 VA examination report.  As noted, 
the diagnosis was mild osteoarthritis of this hip.  But, after 
reviewing the claims file for the pertinent medical and other 
history, the VA examiner concluded this disability "is less 
likely as not (less than 50/50 probability) caused by or a result 
of 1.  Lumbar spondylosis [and/or] 2.  Parchute [sic] injury.  
The examiner's medical rationale was that the Veteran's complaint 
of burning posterior pain is more likely associated with his 
lumbar spondylosis than his mild hip OA [osteoarthritis]."  She 
then explained, when the hip joint was isolated during his 
physical exam, he was symptom free.  Moreover, his lumbar 
spondylosis is not severe enough in terms of radiographic 
findings to dramatically influence a degenerative process in an 
adjacent joint.  Furthermore, if his mild left hip OA was post 
traumatic in nature stemming from a parachute accident, in 1966, 
she would anticipate more severe degenerative changes on X-ray 
and a more limited left hip range of motion.  However, these 
findings are absent.

Since the VA examiner's opinions were based on a review of the 
pertinent medical and other history and were supported by sound 
medical rationale and personal clinical evaluation of the 
Veteran, they provide compelling evidence against his claim under 
all potential theories of entitlement to service connection 
(direct, presumptive or secondary), especially absent any 
similarly probative evidence to the contrary.  In other words, 
the VA examiner applied valid medical analysis to the significant 
facts of this case in reaching her conclusion that the Veteran's 
left hip osteoarthritis is unrelated to his military service, 
either directly or secondarily by way of his already service-
connected low back disability.  See Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical opinion 
may satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered 
the material evidence seemingly supporting the Veteran's 
position.)

In addition to the medical evidence, the Board also has 
considered lay statements in support of the claim, including 
testimony presented by the Veteran and his wife during their May 
2007 hearing.  In essence, the Veteran maintains that he has 
continually suffered from left hip pain since the parachuting 
injury in service.  And even as a layman, he is competent to make 
this proclamation and testify concerning the date of onset of his 
left hip pain.  In Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005), the Court held that a Veteran is competent, even as a 
layman, to attest to factual matters of which he has first-hand 
knowledge, e.g., experiencing left hip pain since service).  The 
Federal Circuit Court has also held that lay evidence is one type 
of evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of 
lay evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Id; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).



Here, although the Veteran is competent to report experiencing 
left hip pain since the injury in service, he and his wife's lay 
testimony concerning this also must be credible to ultimately 
have probative value.  38 C.F.R. § 3.159(a)(2).  See also Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  And despite the competency of their lay 
testimony concerning this, a VA medical examiner has determined 
the left hip pain is more likely associated with the lumbar 
spondylosis than the osteoarthritis in the left hip.  Velez v. 
West, 11 Vet. App. 148, 158 (1998) and McQueen v. West, 13 Vet. 
App. 237 (1999) (both indicating, like in Wallin, that competent 
medical nexus evidence is required to associate a secondary 
condition with a service-connected disability).  And to the 
extent the Veteran's left hip pain is attributable to his lumbar 
spondylosis (i.e., to his service-connected low back disability, 
characterized as lumbar arthritis and degenerative disc disease), 
he is already being compensated for this pain in the rating for 
his low back disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  So to additionally compensate him for this very same 
symptom would violate VA's anti-pyramiding regulation.  See 
38 C.F.R. § 4.14.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection a left hip disorder, including 
as secondary to his service-connected low back disability.  
And as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal 
is denied.




ORDER

The claim for service connection for a left hip disorder, 
including as secondary to the service-connected low back 
disability, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


